       Case 2:21-cv-00179-MV-GBW Document 26 Filed 08/04/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW MEXICO

ISAAC LEGARETTA, ANTHONY
ZOCCOLI and JOHN or JANE DOES                 )
1-20,                                         )
           Plaintiffs,                        )
                                              )
vs.                                           )           Case No.: 2:21-cv-00179-JHR-GBW
                                              )
                                              )
FERNANDO MACIAS, Dona Ana County              )
Manager, DIRECTOR BRYAN BAKER, an             )
Official with the Dona Ana County Detention   )
Center, CAPTAIN BEN MENDOZA, an official      )
the Dona Ana County Detention Center, Captain )
JOSHUA FLEMING, an official with the Dona Ana )
County Detention Center,                      )
COUNTY OF DONA ANA and JOHN or JANE           )
DOES 1-20,                                    )
                                              )
                Defendants.                   )

                                      MOTION TO STRIKE

       COME NOW Plaintiffs and move the Court to strike or to disregard the supplemental

filings of Defendants. IN SUPPORT IT IS STATED:

       1. Rule 15 of the FRCP states at section (d):

 SUPPLEMENTAL PLEADINGS. On motion and reasonable notice, the court may, on just
terms, permit a party to serve a supplemental pleading setting out any transaction, occurrence, or
event that happened after the date of the pleading to be supplemented. The court may permit
supplementation even though the original pleading is defective in stating a claim or defense. The
court may order that the opposing party plead to the supplemental pleading within a specified
time.

       2. Defendants have filed not one but two supplements to their Motion to Dismiss, in

addition to a Reply Brief. They did not seek concurrence from Plaintiffs or permission from the

Court. In so doing, the Defendants have prevented the Plaintiffs from making arguments

pertaining to the relevance or meaning of the supplemental authorities they have added to their
       Case 2:21-cv-00179-MV-GBW Document 26 Filed 08/04/21 Page 2 of 3




Motion.

       3. Supplemental filings like the ones complained of apart from violating FRCP 15 are

treated with short shrift by courts when asked to strike them. Driggers v. U.S., Civil Action No.

3:11-CV-0229-N (N.D. Tex. Oct. 26, 2011); Miller v. KFC Corporation, Civil Action

No. 3:99-CV-1566-D (N.D. Tex. May 24, 2001); Decatur Ventures v. Stapleton Ventures, Inc.

(S.D.Ind. 2005), No. 1:04-cv-0562-JDT-WTL (S.D. Ind. Jan. 13, 2005)

       4. Consent was not sought from Defendants’ counsel due to the nature of this Motion.

       WHEREFORE, the Plaintiffs respectfully request that the Court:

       1. Strike the supplemental filings of Defendants;

       2. If the Court denies the above request to strike, permit the Plaintiffs to file a surreply

           that addresses not only the supplemental filings, but also the reply brief filed by

           Defendants.

                                                      Respectfully submitted,

                                                      ___/s/ Jonathan Diener______

                                                      Jonathan Diener
                                                      Attorney for Plaintiff
                                                      P.O. Box 27
                                                      Mule Creek, NM 88051
                                                      (575) 388-1754
                                                      jonmdiener@gmail.com
                                                      and

                                                      N. Ana Garner
                                                      Co-counsel for Plaintiff
                                                      1000 Cordova Pl., #644
                                                      Santa Fe, NM 87505
                                                      GarnerLaw@yahoo.com
                                                      (505) 930-5170




                                                 2
      Case 2:21-cv-00179-MV-GBW Document 26 Filed 08/04/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2021, I filed the foregoing via the CM/ECF filing
system, which caused all counsel of record to be served by electronic means.

/s/ Jonathan Diener
________________________
Jonathan Diener




                                                3
